Citation Nr: 0409058	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in September 2002; the appellant is 
his widow.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claims.

2.  The veteran died in September 2002 at the age of 87; at 
the time of his death, he was service- connected for:  
immobile right ankle secondary to arthrodesis of right knee 
with traumatic arthritis, total absence abduction, adduction, 
and inversion deformity (evaluated as 40 percent disabling); 
residuals arthrodesis right knee with loss of extension and 
flexion, traumatic arthritis, postoperative neuromas and 
osteophyte (30 percent disabling); postsurgical right lower 
quadrant neuralgia (20 percent); appendectomy scar (10 
percent); and malaria (noncompensable); his combined service 
connected evaluation was 70 percent, and a total rating based 
on individual unemployability was assigned from July 1998.

3.  The primary cause of the veteran's death was congestive 
heart failure due to coronary artery disease; heart and/or 
coronary artery disease was first demonstrated decades after 
the veteran's separation from service.  

4.  The veteran was not evaluated totally disabled for 10 
continuous years immediately preceding death nor was he 
totally disabled from date of discharge for a period of not 
less than 5 years immediately preceding death.

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.

6.  The veteran had a total disability rating based on 
individual unemployability (TDIU) that was considered 
permanent at the time of his death.  


CONCLUSIONS OF LAW

1.  Congestive heart failure and coronary artery disease were 
not incurred in or aggravated by service.  38 U.S.C.A. 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).

4.  The criteria for entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 have been met.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The appellant was notified in the July 2003 statement of the 
case (SOC) of the criteria for the claimed benefits.  The 
appellant has been adequately informed as to the type of 
evidence that would help substantiate her claims.  In a 
January 2003 letter, the RO informed the appellant of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate her claims, and informed her that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  

Although the appellant has been advised to send any 
additional information or evidence, the above-referenced 
letters did not specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, and thus, 
the timing of the notice complies with the express 
requirements of Pelegrini.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Relevant 
VA treatment and hospitalization records have been obtained.  
The appellant has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Cause of Death

The veteran died in September 2002 at the age of 87.  At the 
time of his death, he was service- connected for the 
following:  immobile right ankle secondary to arthrodesis of 
right knee with traumatic arthritis, total absence abduction, 
adduction, and inversion deformity (evaluated as 40 percent 
disabling); residuals arthrodesis right knee with loss of 
extension and flexion, traumatic arthritis, postoperative 
neuromas and osteophyte (30 percent disabling); postsurgical 
right lower quadrant neuralgia (20 percent); appendectomy 
scar (10 percent); and malaria (noncompensable).  His 
combined service connected evaluation was 70 percent, and a 
total rating based on individual unemployability was assigned 
from July 1998.

The Death Certificate lists the immediate cause of the 
veteran's death as congestive heart failure, due to or as a 
consequence of coronary artery disease.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were: dehydration, renal insufficiency, 
Parkinson's disease, chronic obstructive pulmonary disease, 
and history of colon cancer.  No autopsy was performed.

Dependency and indemnity compensation is payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2003).

As indicated, the cause of the veteran's death was determined 
to be congestive heart failure due to as a consequence of 
coronary artery disease.  The veteran was not service-
connected for these conditions at the time of his death and 
therefore, it is necessary to determine whether service 
connection should have been established.  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The service medical records do not show any complaints or 
findings related to heart disease or coronary artery disease.  
The service separation examination in December 1945 noted 
normal cardiovascular system and negative chest X-ray.  

VA examinations in April 1948 and December 1960 did not note 
any heart or cardiovascular problems.

A July 1959 physical examination report noted sinus 
tachycardia, no murmur and no enlargement.  

The veteran was treated for emphysema beginning in 1967.  A 
VA hospitalization report dated from August to October 1976 
noted a diagnosis of possible arteriosclerotic heart disease.  
An August 1988 VA hospitalization report noted that the 
veteran had arteriosclerotic heart disease and was status 
post myocardial infarction, 1960.  The Board notes that the 
record does not contain any evidence confirming a heart 
attack in 1960.

A VA hospitalization report dated in November and December 
1992 noted arteriosclerotic heart disease and history of 
congestive heart failure.  Subsequent hospitalization reports 
noted congestive heart failure, chronic obstructive pulmonary 
disease and coronary artery disease.  The veteran's terminal 
hospitalization in September 2002 resulted in diagnoses of 
congestive heart failure, coronary artery disease, 
dehydration, failure to thrive, renal insufficiency, chronic 
obstructive pulmonary disease exacerbation, and history of 
colon cancer.

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, including arteriosclerosis and 
certain types of heart disease, if manifested to a 
compensable degree within 1 year from the date of separation.  
38 C.F.R. §§ 3.307, 3.309(a) (2003).  According to the claims 
folder, the first evidence of suspected heart disease was in 
the 1970's, approximately three decades after the veteran's 
separation from service.  There is no evidence of heart 
disease or coronary artery disease within 1 year from the 
date of separation and service connection on this basis is 
not appropriate.

The appellant contends that the veteran's service- connected 
conditions, particularly pain from his right leg disability, 
were contributory factors in his death.  She notes that he 
was in great pain and confined to a wheelchair at the time of 
his death.  

Pursuant to VA regulation, a contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to the veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  See 38 C.F.R. § 
3.312(c)(2) (2003).  Service- connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

The appellant has argued that the veteran's service- 
connected right leg disability contributed to his death.  The 
medical evidence of record does not appear to support the 
appellant's contentions and she is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that the veteran's right leg 
disabilities were rated as 40 and 30 percent disabling for 
many years prior to his death.  While significant and no 
doubt painful, these disabilities were essentially static and 
there is no competent medical evidence suggesting that the 
musculoskeletal conditions were so severe as to be a material 
factor in accelerating his death.  In fact, neither the 
terminal hospital report nor the death certificate noted the 
veteran's right leg disabilities.  

The evidence clearly establishes that the primary cause of 
the veteran's death was congestive heart failure due to 
coronary artery disease.  Upon review of the evidence of 
record, heart and/or coronary artery disease was not incurred 
during or aggravated by service, nor may it be presumed to 
have been incurred in service.  The Board sympathizes with 
the appellant and recognizes that the veteran was service- 
connected for various disabilities; however, the weight of 
the evidence is against a finding that any such service- 
connected disability contributed substantially or materially 
to his death.

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the reasonable doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b) (West 2002).

1318

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

That regulation states that even though a veteran died of 
nonservice-connected causes, VA will pay death benefits to 
the surviving spouse or children in the same manner as if the 
veteran's death were service-connected if the veteran's death 
was not the result of his own willful misconduct, and, at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability, which 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death, or was 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or was rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a) (2003).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. 
§ 3.22(b) (2003).

At the time of the veteran's death in September 2002, 
entitlement to a permanent and total disability rating due to 
service-connected disabilities had been in effect for just 
over four years.  Because the veteran was not in receipt of a 
total disability rating based on service-connected 
disabilities for the statutory period of time prior to his 
death, entitlement to DIC benefits is not appropriate on that 
basis.

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  In a case such as 
this, where the law, not the evidence, is dispositive, the 
appeal must be denied due to the absence of legal merit or on 
the basis of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Chapter 35 Benefits

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2003).  

In this case, the veteran had a total disability rating based 
on individual unemployability (TDIU) at the time of his 
death.  That the RO considered the TDIU permanent is evident 
since Chapter 35 eligibility was granted in the same August 
1999 rating decision that established TDIU.  Thus, as the 
evidence establishes that the veteran had a permanent total 
service-connected disability at the time of his death, the 
Board finds that the appellant has met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is established.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



